Citation Nr: 1300599	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a diffuse idiopathic skeletal hyperostosis, claimed as a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969, to include combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in Nashville, Tennessee.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge; the transcript is of record.  


FINDINGS OF FACT

1.  No abnormalities of the spine were noted upon examination at entrance into service. 

2.  In service back complaints were noted in records dated in October 1967, and in July 1968.  

3.  Within a year of discharge, in 1969, the Veteran was treated by VA for what was characterized as a compression deformity fracture of the vertebral body of D-12.

4.  The competent, credible evidence shows that since service, there has been a continuity of back symptoms.   

5.  The Veteran's back disorder was diagnosed as diffuse idiopathic skeletal hyperostosis when he was examined for VA purposes in connection with this claim.  




CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for diffuse idiopathic skeletal hyperostosis have been met.  38 U.S.C.A. § 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303, 3.304(d) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for diffuse idiopathic skeletal hyperostosis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


Service Connection Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  In this regard, continuity of symptomatology may be used to support a claim for service connection.  This can be shown with evidence that a condition was noted during service or a presumptive period; evidence of post-service continuity of symptomatology; and evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 


Background and Analysis

As an initial matter, the Board notes that the evidence of record sufficiently establishes the Veteran's current diagnosis of diffuse idiopathic skeletal hyperostosis, the conclusion following the examination conducted for VA purposes in 2011.  The determinative issue is whether this diagnosis is related to military service.

The Veteran's service treatment records show that at his entrance examination, no abnormalities of the spine were noted on clinical evaluation.  In October 1967, it was noted that he had a history of chronic back pain, and in July 1968, the Veteran reported pain in his back that radiated to his upper left quadrant.  The remainder of the Veteran's service treatment records, including his discharge examination, was negative for any complaints of, treatment for, or diagnosis of any back problems.

In his statement in support of claim received by VA in June 2002, the Veteran indicated that since 1969, he had been treated by acupuncturists, orthopedists, neurologists, chiropractors, and osteopathic doctors.  He noted that he was unable to obtain most of his treatment records from the 1970's as most of those doctors had since passed away or retired from practice; however, documentation submitted by the Veteran from the Brecksville VA Medical Center (VAMC), shows that in 1969, he was admitted, inter alia, for treatment of a compression deformity fracture of the vertebral body of D-12.  He also submitted treatment records from Dr. John E. Hernard and Kind Chiropractic Care, which reflects chiropractic treatment for his back from December 1983 through February 2002.  VA treatment notes reflect that since 1998, the Veteran has received treatment for his thoracic and lumbar condition at Cincinnati and Mountain Home VAMCs. 

The Veteran was afforded a VA examination in March 2004.  Upon review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran with diffuse idiopathic skeletal hyperostosis (DISH syndrome).  He opined that the Veteran's DISH syndrome was not as likely as not the result of duties in service, and could not be attributable to parachute jumps, or other injuries sustained while in service.  However, in a February 2005 letter, the RO requested that the examiner clarify which area of the Veteran's spine is affected by DISH syndrome.  In October 2005, an addendum to the March 2004 examination report was prepared.  The examiner indicated that DISH syndrome affected the Veteran's thoracic and lumbar spine; she indicated that this was the etiology for his back complaints.  However, the examiner opined that his DISH syndrome is not caused by or the result of his back injury in military service.  In making this determination, she noted that DISH is an idiopathic condition and is not etiologically related to prior trauma.  Similar findings were reported in a 2011 VA examination.  

As noted, the Veteran has consistently complained of back trouble since service.  Although records from the 1970's are not of record, the Veteran's testimony regarding continuity of treatment has been corroborated to the extent possible by records.  Specifically, the evidence shows that the Veteran received treatment for a compression deformity fracture of the vertebral body of D-12 within a year after discharge, and since that time, has received various modalities of treatment, to include treatment by acupuncturists, orthopedists, neurologists, chiropractors, and osteopathic doctors.  The private treatment of record, while not including any medical opinions or notations suggesting a link between the Veteran's back condition and service, date from as long ago as the early 1980's, and provide a basis for finding a continuity of symptomatology since service. 

While the Veteran lacks the necessary medical training and expertise to provide a competent medical opinion, to diagnose the claimed disorders or to relate any in-service diagnosis to any currently diagnosed disorder, his statements taken together with the evidence of record support his contention that he has had a continuity of symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Even as the October 2005 VA examination addendum to the original March 2004 report indicated that the Veteran's DISH disorder is idiopathic in nature, the record indicates that he experienced back problems in service, and has received continuous treatment since that time.

Despite the negative nexus opinion provided in the VA examination reports, the opinion itself does not contradict the Veteran's testimony or the evidence of record indicating that the Veteran has experienced chronic back problems since service.  Giving the Veteran the benefit of the doubt, the Board finds competent, credible evidence shows a continuity of symptomatology since service, with the Veteran's symptoms now linked to diffuse idiopathic skeletal hyperostosis.  There is no competent medical evidence that specifically refutes this finding.  Accordingly, service connection for diffuse idiopathic skeletal hyperostosis is granted.


ORDER

Entitlement to service connection for diffuse idiopathic skeletal hyperostosis, is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


